                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

JAMES MATHEW LANDERS                                                        PETITIONER
ADC #554474

V.                          CASE NO. 4:21-CV-385-BRW-BD

GARY M. ARNOLD                                                             RESPONDENT

                                      JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that James Mathew Landers’s petition for writ of habeas corpus (Doc. No. 2) is

hereby DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 21st day of May, 2021.


                                          Billy Roy Wilson ________________
                                          UNITED STATES DISTRICT JUDGE
